NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-AUG-2022
                                            07:55 AM
                                            Dkt. 28 OAWST
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


  IN THE MATTER OF THE REVOCABLE TRUST OF ALICE YAEKO TOKUNAGA,
                 DATED APRIL 4, 1984, AS AMENDED


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (TRUST NO. 2CTR-21-000004)


              ORDER APPROVING STIPULATION TO DISMISS
   (By:   Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)
             Upon consideration of the August 5, 2022 Stipulation
for Dismissal of Appeal (Stipulation) filed by Respondents-
Appellants Curt Tokunaga and Scott Tokunaga (Appellants), the
papers in support, and the record, it appears that: (1) the
appeal has not been docketed; (2) pursuant to Hawai i Rules of
Appellate Procedure Rule 42(a), the parties stipulate to dismiss
the appeal with prejudice and payment of attorneys' fees and
costs will be governed by the parties' settlement agreement
approved by the probate court on July 27, 2022 and August 5,
2022; and (3) the stipulation is dated and signed by counsel for
all parties appearing in the appeal.
             Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed with
prejudice.    Payment of attorneys' fees and costs shall be
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

governed by the parties' settlement agreement approved by the
probate court on July 27, 2022 and August 5, 2022.
          DATED:   Honolulu, Hawai i, August 10, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2